Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 Claim Rejections - 35 USC § 112
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the phrase “the sliding surface forming a maximum static coefficient relative to the contact surface” lacks sufficient description in the disclosure so that one of ordinary skill in the art can reasonably conclude the Inventor had possession of the claimed invention.   A review of the disclosure reveals that applicant hasn’t disclosed the materials for these surfaces (i.e. sliding surface 1442 and the contact surface 1242) and therefore the maximum static coefficient between these two surfaces is not known a measure of the amount of friction existing between two surfaces at rest.  In order for motion to take place, the static coefficient of friction must be overcome.  The disclosure only talks about an “external force” being applied and the value of this external force is also not disclosed.  
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 17-18, the phrase “wherein the first covering surface is connected to the first bottom and the second covering surface is connected to the second bottom” is unclear and indefinite inasmuch as this limitation has been recited in lines 3-4 (i.e. “the first covering surface being connect to the first bottom portion”) and lines 7-8 (i.e. the second covering surface being connect to the second bottom portion”).  Also, in lines 17-18, applicant is reciting “the first bottom” and “the second bottom”, wherein previously applicant has recited “the first bottom portion” and “the second bottom portion”, applicant should use consistent language throughout the claims to avoid confusion.  Also, see claims 2 and 3, wherein applicant recites “the first bottom” and “the second bottom” and there is no reference to “portion”.  Similarly these claims are indefinite.
In claim 1, the phrase “the sliding surface forming a maximum static coefficient relative to the contact surface” is unclear and indefinite.  A review of the disclosure that applicant hasn’t disclosed the materials at these surfaces (i.e. sliding surface 1442 and the contact surface 1242) and therefore the maximum static coefficient is not known.  The static coefficient of friction is defined as a measure of the amount of friction existing between two surfaces at rest.  In order for motion to take place, the static coefficient of friction must be overcome.  Therefore the scope of the claim can’t be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0159017 (Martin).
Regarding claims 1-3, Martin teaches a separate protection component (boot 100) for protecting an ankle (the boot will inherently protect the ankle of the wearer), the separate protection component comprising: 
a first covering body (outer shell 110) including a first covering surface (upper 114) and a first bottom portion (sole 112), the first covering surface being connected to the first bottom portion to form a first receiving space and a first hole (opening on top); and 
a second covering body (liner 160) disposed in the first receiving space, the second covering body including a second covering surface (upper 164) and a fully placed within the outer shell 110 makes contact between the bottom sole 162 of the liner 160 and the inner surface of the sole 112 of the outer shell), the sliding surface forming a maximum static friction coefficient relative to the contact surface (when the surfaces are in contact with each other they will inherently provide a maximum static friction coefficient; moreover Martin teaches a plurality of numbs or projection are used to discourage sliding between the sole 162 and the shell 110 (see paragraph 0023)); 
wherein, when the first bottom portion is applied with an external force and the external force is not less than the maximum static friction coefficient, the contact surface moves in a direction so that the contact area between the contact surface and the sliding surface is changed from the first contact area to a second contact area (the liner is removable and therefore when a sufficient force is applied the liner will be partially removed and therefore it will be moved to a second contact area);

	With regard to claims 7-9, as noted above, the liner 160 is removable and therefore when a sufficient force is applied the liner will be partially removed from the shell 110 and therefore it will be moved to a second contact area which is smaller than the first contact area.  The liner can be partially removed and therefore will have a smaller contact area.  With regard to claim 8, the contact area could be no greater than 5 square centimeters (e.g. when the liner and the shell surfaces are barely making contact it would be at 1 square centimeter or less).  See figure 3 of the instant application is shown to represent the contact area is no greater than 5 square centimeters.  The liner (160) as taught by Martin, is removable therefore is capable of being in contact area with regard to the shell (110) of no greater than 5 square centimeters, such as when the liner and the shell make contact similar to what is shown in figure 3 of the instant application.  With regard to claim 9, when the liner (160) is being removed from the shell (110), the second covering body will be separating from the first covering body as claimed.
With regard to claim 10, see paragraph 0023, lines 7-11 of Martin.  The textured surface can be nibs or projections which therefore form a grooved shaped surface as claimed (grooves are formed between the plurality of nibs and/or projections).  Moreover, the textured surface “may be desirable’ and therefore the contact surfaces could continue to remain smooth surfaces between them.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    541
    834
    media_image1.png
    Greyscale

	In response, such language in the claims with respect “to movement (or sliding) between the sliding surface 1442 and the contact surface 1242” as applicant’s argues is clearly functional language.  MPEP 2173.05(g) Functional Limitations: states “A claim term is functional when it recited a feature ‘by what it does rather than by what it is’ (e.g., as evidenced by its specific structure or specific ingredients)”.   In claim 1, applicant recites “the contact surface moves in a direction so that the contact area between the contact surface and the sliding surface is changed from the first contact 
	Applicant argues:

    PNG
    media_image2.png
    641
    839
    media_image2.png
    Greyscale

In response, all of the functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  The law of anticipation does not require that an anticipatory reference teach what the applicant is claiming or has disclosed, but only 
The examiner has a reasonable basis for concluding that the functional language limitation asserted to be critical for establishing novelty may, in fact, be an inherent characteristic of the prior art, the burden shifts to appellant to prove that the prior art does not possess the characteristic relied upon.  See In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  Also see In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990) and In re Best, 562 F.2d 1252, 195 USPQ (CCPA 1977).  In the present instance, applicant merely argues that “nowhere in the spec and disclosure of Martin teaches or suggest that Martin teaches or suggest that the liner is slidable in the boot”.   Applicant has failed to show or even argue any structural differences.
.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556